NEWMAN, Circuit Judge,
concurring:
I concur, but add a word of caution to emphasize the controlling principles that just barely permit the result reached in this case. First, the plaintiff’s choice of forum is to be respected unless the balance of both public and private interests strongly justifies a transfer. The Supreme Court has emphasized that “unless the balance is strongly in favor of the defendant, the plaintiff’s choice of fórum should rarely be disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843, 91 L.Ed. 1055 (1947).
Second, the assessment of whether the balance of public and private interests strongly overcomes the plaintiff’s choice of forum must be made in light of the realities of modern transportation and communications. A forum is not necessarily inconvenient because of its distance from pertinent parties or places if it is readily accessible in a few hours of air travel. It will often be quicker and less expensive to transfer a witness or a document than to transfer a lawsuit. Jet travel and satellite communications have significantly altered the meaning of “non conveniens.”
There is an understandable temptation in a busy district like the Southern District of New York to transfer cases that can as appropriately or even slightly more appropriately be tried elsewhere. That temptation must be resisted. The plaintiff’s choice of forum should normally be respected. The circumstances of this case approach the limits in which a district judge may exercise discretion to transfer to another forum.